MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                         FILED
this Memorandum Decision shall not be                               Jul 28 2016, 8:39 am

regarded as precedent or cited before any                                CLERK
                                                                     Indiana Supreme Court
court except for the purpose of establishing                            Court of Appeals
                                                                          and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jeffrey E. Stratman                                      Gregory F. Zoeller
Aurora, Indiana                                          Attorney General of Indiana
                                                         Katherine Modesitt Cooper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Michael Steusloff,                                       July 28, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         69A01-1603-CR-591
        v.                                               Appeal from the Ripley Circuit
                                                         Court
State of Indiana,                                        The Honorable Jeffrey L. Sharp,
Appellee-Plaintiff.                                      Special Judge
                                                         Trial Court Cause Nos.
                                                         69C01-1407-FC-27
                                                         69C01-1203-FC-10



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 69A01-1603-CR-591| July 28, 2016           Page 1 of 9
                                       Statement of the Case
[1]   In this consolidated appeal, Michael Steusloff (“Steusloff”) appeals his sentence

      for Class C felony failure to register as a sex offender1 in one cause and the

      revocation of his probation in another cause. Steusloff argues that his six-year

      sentence is inappropriate and that the trial court abused its discretion by

      ordering him to serve the remainder of his previously suspended sentence.

      Concluding that Steusloff has failed to show that his sentence is inappropriate

      and finding no abuse of discretion, we affirm his sentence and the revocation of

      his probation.


[2]   We affirm.


                                                     Issues
                 1. Whether Steusloff’s sentence is inappropriate.

                 2. Whether the trial court abused its discretion by ordering Steusloff to
                    serve his previously suspended sentence.

                                                     Facts
[3]   In March 2012, the State charged Steusloff in cause number 69C01-1203-FC-

      010 (“FC-010”), with Class C felony failure to register as a sex offender and

      alleged that he was an habitual offender. In February 2013, Steusloff pled

      guilty, was convicted of Class D felony failure to register as a sex offender, and

      the State dismissed the habitual offender allegation. Under that cause, Steusloff




      1
          IND. CODE § 11-8-8-17.


      Court of Appeals of Indiana | Memorandum Decision 69A01-1603-CR-591| July 28, 2016   Page 2 of 9
      was sentenced to three (3) years, with six (6) months executed in the Indiana

      Department of Correction, and two-and-a-half (2 ½) years suspended to

      probation.


[4]   On June 19, 2014, the State filed a Petition for Probation Violation, alleging

      that Steusloff: (1) moved and failed to report his new address; (2) failed to pay

      probation fees; and (3) failed to pay drug testing fees. The State subsequently

      amended its petition and alleged that Steusloff had been charged with Class C

      felony failure to register as a sex offender under cause number 69C01-1407-FC-

      027 (“FC-027.”)


[5]   On January 19, 2016, Steusloff entered an open guilty plea to his Class C failure

      to register as a sex offender in FC-027. He also admitted that he had violated

      the terms of his probation in FC-010. Thereafter, the trial court held a

      combined sentencing and probation revocation hearing. During this hearing,

      the trial court found Steusloff’s extensive criminal history, the nature and

      circumstance of the crime, and the fact that Steusloff was on probation at the

      time he committed the new offense to be aggravating factors. The court noted

      that Steusloff’s criminal history included Class C felony sexual misconduct with

      a minor and two prior convictions for failure to register as a sex offender. The

      trial court, however, found Steusloff’s failure to comply with sex offender

      registry rules the most compelling aggravating factor.


[6]   Although the trial court noted Steusloff’s improved conduct while incarcerated

      and his guilty plea without a plea agreement as mitigating factors, it determined


      Court of Appeals of Indiana | Memorandum Decision 69A01-1603-CR-591| July 28, 2016   Page 3 of 9
      that the aggravating factors outweighed the mitigating factors. Thereafter, the

      trial court imposed a six (6) year executed sentence for Steusloff’s Class C

      felony failure to register as a sex offender in cause number FC-027. In cause

      FC-010, the trial court revoked Steusloff’s probation and ordered him to serve

      the remaining five hundred ninety-four (594) days of his previously suspended

      sentence. The trial court ordered the FC-010 and FC-027 sentences to be served

      consecutively in the Department of Correction. Steusloff now appeals.


                                                    Decision
[7]   Steusloff argues that: (1) his sentence in FC-027 is inappropriate; and (2) the

      trial court abused its discretion by ordering him to serve the remainder of his

      previously suspended sentence in FC-010. We discuss each of his arguments in

      turn.


      1. Inappropriate Sentence

[8]   Steusloff first argues that his six-year sentence for his Class C felony failure to

      register as a sex offender in cause FC-027 is inappropriate.2 He requests this

      Court to “review and correct his sentence, and for all other relief just and

      proper in the premises.” (Steusloff’s Br. 11).




      2
        Steusloff also attempts to challenge whether his previously imposed sentence from his probation revocation
      in cause FC-010 is inappropriate. We note, however, that Indiana Appellate Rule 7(B) is not the correct
      standard when reviewing a sentence imposed for a probation violation. See Prewitt v. State, 878 N.E.2d 184,
      188 (Ind. 2007).

      Court of Appeals of Indiana | Memorandum Decision 69A01-1603-CR-591| July 28, 2016               Page 4 of 9
[9]    This Court may revise a sentence if it is inappropriate in light of the nature of

       the offense and the character of the offender. Ind. Appellate Rule 7(B). The

       defendant has the burden of proving that his sentence is inappropriate. Childress

       v. State, 848 N.E.2d 1073, 1080 (Ind. 2006). The principal role of Rule 7(B)

       review “should be to attempt to leaven the outliers, and identify some guiding

       principles for trial courts and those charged with improvement of the sentencing

       statutes, but not to achieve a perceived ‘correct’ result in each case.” Cardwell v.

       State, 895 N.E.2d 1219, 1225 (Ind. 2008). Whether a sentence is inappropriate

       ultimately turns on “the culpability of the defendant, the severity of the crime,

       the damage done to others, and a myriad of other factors that come to light in a

       given case.” Id. at 1224.


[10]   When determining whether a sentence is inappropriate, we acknowledge that

       the advisory sentence “is the starting point the Legislature has selected as an

       appropriate sentence for the crime committed.” Childress, 848 N.E.2d at 1081.

       At the time of Steusloff’s offense, a Class C felony failure to register as a sex

       offender carried a sentencing range of two (2) to eight (8) years, with an

       advisory sentence of four (4) years. I.C. § 35-50-2-6.


[11]   As to the nature of Steusloff’s offense, the record reveals that Steusloff, who

       was required to register as a sex offender, moved to Kansas, some seven

       hundred miles away from his home address, without notifying his probation

       officer. Once in Kansas, Steusloff still did not register as required. Steusloff’s

       offense was made worse by the fact that he was on probation for the same

       crime. Steusloff attempts to downplay the nature of his offense by claiming that

       Court of Appeals of Indiana | Memorandum Decision 69A01-1603-CR-591| July 28, 2016   Page 5 of 9
       he was “not sure he was still required to register . . . and that he had a lot on his

       mind . . . [making] it difficult to track the date his registry requirement ended.”

       (Steusloff’s Br. 8). Based on his prior encounters with the sex offender registry

       requirements, we are not persuaded by this argument. Steusloff further argues

       that given the nature of his offense, there is no evidence indicating that any

       victim was harmed. We disagree. As explained by the trial court, “[t]he

       purpose of the sex offender registry is to put the community on notice of an

       individual living or working in their area that has been convicted of a restorable

       sex offense. Essentially, the registry is used as a tool to enhance the safety of a

       community.” (Tr. 42-43).


[12]   Turning to Steusloff’s character, we see from the record that Steusloff has a

       criminal history including the following convictions: seven Class A

       misdemeanor convictions for conversion, driving while suspended, possession

       of marijuana and paraphernalia; two Class B misdemeanor convictions for

       reckless driving and reckless possession of paraphernalia; three Class C felony

       convictions for sexual misconduct with a minor, failure to register as a sex

       offender, and forgery; one Class D felony conviction for failure to register as a

       sex offender; and an Ohio felony theft conviction. Steusloff also has eight

       probation violations.


[13]   Steusloff contends that his character should be viewed favorably because his

       attitude has changed since his initial hearing and because he pled guilty. The

       trial court considered Steusloff’s character as a mitigating factor during

       sentencing, noting that Steusloff had “been a model prisoner . . . and ha[d] been

       Court of Appeals of Indiana | Memorandum Decision 69A01-1603-CR-591| July 28, 2016   Page 6 of 9
       able to maintain a good status even while being housed with individuals that

       the jail would determine to be problematic.” (Tr. 43). In regard to his guilty

       plea, he argues that he “received little, if any, benefit of his plea of guilty and

       admission to the probation violation” because the trial court “did not seem to

       place significant weight on this [mitigating] factor.” (Steusloff’s Br. 10). The

       trial court, however, factored Steusloff’s guilty plea as a mitigating factor during

       its sentencing. We will not review the trial court’s determinations regarding the

       weight applied to these mitigators. See Anglemyer v. State, 868 N.E.2d 482 (Ind.

       2007), clarified on reh’g, 875 N.E.2d 218 (Ind. 2007).


[14]   Steusloff has not persuaded us that his six-year sentence for Class C felony

       failure to register as a sex offender is inappropriate. We, therefore, affirm the

       trial court’s sentence.


       2. Abuse of Discretion

[15]   Steusloff admits that he violated the terms of his probation by committing a

       new crime, and he does not challenge the revocation of his probation. Instead,

       he argues that the trial court abused its discretion by ordering him to serve all

       594 days of his previously suspended sentence upon the revocation of his

       probation.


[16]   Once a trial court has determined that a condition of probation has been

       violated, the trial court may impose one of the following:

               (1) continue the person on probation, with or without modifying
               or enlarging the conditions;


       Court of Appeals of Indiana | Memorandum Decision 69A01-1603-CR-591| July 28, 2016   Page 7 of 9
               (2) extend the person’s probationary period for not more than
               one (1) year beyond the original probationary period;


               (3) order execution of all or part of the sentence that was
               suspended at the time of initial sentencing.


       I.C. § 35-38-2-3(h). Our Indiana Supreme Court has explained that “[o]nce a

       trial court has exercised its grace by ordering probation rather than

       incarceration, the judge should have considerable leeway in deciding how to

       proceed.” Prewitt, 878 N.E.2d at 188. “If this discretion were not afforded to

       trial courts and sentences were scrutinized too severely on appeal, trial judges

       might be less inclined to order probation to future defendants.” Id. We review

       a trial court’s probation revocation for an abuse of discretion. Sanders v. State,

       825 N.E.2d 952, 956 (Ind. Ct. App. 2005), trans. denied. An abuse of discretion

       occurs when the trial court’s decision is clearly against the logic and effect of

       the facts and circumstances before the court or when the court misinterprets the

       law. Id.


[17]   There is ample basis for the trial court’s decision to order Steusloff to serve his

       previously suspended sentence. Steusloff violated probation based on his

       failure to register as a sex offender, the same offense for which he was on

       probation. Furthermore, the record reveals that Steusloff has an extensive

       criminal history, including sexual misconduct with a minor, and, now, three

       convictions for failing to register as a sex offender. Additionally, Steusloff has

       accumulated eight prior probation violations during the course of his criminal

       history. In fact, during its sentencing hearing, the trial court found Steusloff’s

       Court of Appeals of Indiana | Memorandum Decision 69A01-1603-CR-591| July 28, 2016   Page 8 of 9
       continued disregard for the rules of the sex offender registry compelling in

       ordering him to serve the remainder of his suspended sentence. We are not

       convinced by Steusloff’s argument that the court abused its discretion by

       ordering him to serve the remainder of his previously suspended sentence. As

       such, we affirm the trial court’s order that Steusloff serve his previously

       suspended sentence.


[18]   Affirmed.


       Kirsch, J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 69A01-1603-CR-591| July 28, 2016   Page 9 of 9